Citation Nr: 0701331	
Decision Date: 01/17/07    Archive Date: 01/25/07

DOCKET NO.  03-06 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for chronic obstructive 
pulmonary disease.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
May 1973 to December 1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in June 2004.  The transcript of that 
hearing is of record.  

In September 2004, the Board remanded the case for additional 
development.  As the requested development has been 
completed, no further action is necessary to comply with the 
Board's remand directives.  Stegall v. West, 11 Vet. App. 268 
(1998).

In October 2005, the veteran submitted additional evidence in 
support of his claims.  The veteran has submitted a waiver, 
in writing, to allow the Board to consider the additional 
evidence and argument without initial RO consideration.  
Therefore, the Board may proceed with the appeal.  38 C.F.R. 
§ 20.1304(c).

In the documents received in October 2005 the veteran 
submitted a statement that raises the issue of reopening a 
previously disallowed claim of service connection for a right 
thumb disability.  This claim and the claim of service 
connection for tinnitus are referred to the RO for 
appropriate action.  

FINDINGS OF FACT

1. Bilateral hearing loss is not shown by the medical 
evidence to be the result of service.

2. Chronic obstructive pulmonary disease is not shown by the 
medical evidence to be the result of service.
CONCLUSIONS OF LAW

1. Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2006).

2. Chronic obstructive pulmonary disease was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2006).


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 



The RO provided pre-adjudication VCAA notice by a letter 
dated in June 2002.  In the notice, the veteran was informed 
of the type of evidence needed to substantiate the claims for 
service connection, namely, evidence of an injury or disease 
or event, causing an injury or disease, during service; 
evidence of current disability; evidence of a relationship 
between the current disability and the injury or disease or 
event, causing an injury or disease, during service.  The 
veteran was also informed that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any such records on his 
behalf.  He was also asked to submit evidence, which would 
include that in his possession, in support of his claims.  
 
As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet.App. 473 (notice of the elements 
of the claim, except for the degree of disability 
assignable).  

To the extent that the VCAA notice did not include the degree 
of disability assignable, since the claims are denied, no 
disability ratings will be assigned, so there can be no 
possibility of any prejudice to the veteran with respect to 
any such defect in the VCAA notice required under Dingess at 
19 Vet. App. 473.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran was afforded VA 
examinations.  Additionally, the service medical records are 
associated with the claims file, as are the identified and 
available relevant post-service medical records.  The Board 
finds that the RO has obtained all identified evidence to the 


extent possible.  As there is no indication of the existence  
of additional evidence to substantiate the claim, no further 
assistance to the veteran is required to comply with the duty 
to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Principles of Service Connection

Service connection may be granted for a disability resulting 
from an injury or disease incurred or aggravated in active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as hearing 
loss to a degree of 10 percent within one year from the date 
of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the purpose of VA disability compensation, impaired 
hearing shall be considered a disability when the auditory 
thresholds in any of the frequencies of 500, 1,000, 2,000, 
3,000, and 4,000 Hz are 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores are 94 
percent or less.  38 C.F.R. § 3.385.

Factual Background

The service medical records contain audiometric testing on 
entrance and separation examinations.  Hearing impairment 
under 38 C.F.R. § 3.385 was not shown as the test findings 
did not shown a loss of 40 decibels or greater at any one of 
the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz, or 
at least three frequencies were the decibel loss was 26 or 
greater.  Speech recognition scores were not recorded.  38 
C.F.R. § 3.385. 

The service medical records show that in June 1973 the 
veteran was treated for an acute upper respiratory infection.  
In March 1974 after working in a boiler the veteran was 
treated for inhalation of sooty air.  It was noted that he 
had been wearing a surgical mask and goggles.  On separation 
examination, there was no finding of a pulmonary abnormality. 

After service on VA examination in May 1985, hearing loss was 
not noted and the lungs were evaluated as clinically normal.  

Employee medical records, beginning in April 1998, show 
bilateral hearing loss that met the standard of hearing 
disability under 38 C.F.R. § 3.385 for the purpose of VA 
disability compensation.  The pertinent findings for puretone 
thresholds in HERTZ at the tested frequencies of 500, 1000, 
2000, 3000, and 4000 in the RIGHT ear were 5, 15, 40, 50, and 
40 decibels, respectively, and for the LEFT ear were 15, 25, 
45, 45, and 40, decibels, respectively.  



In October 2004, a private physician reported that the 
veteran gave a history of loud noise exposure during service 
and that the veteran had sensorineural hearing loss.  The 
physician expressed the opinion that at least a component of 
the hearing loss was from noise exposure. 

Private medical records, dated in September 2001, disclose a 
diagnosis of chronic obstructive pulmonary disease. 

VA records, dated from 2002 to 2004, disclose a history of 
chronic obstructive pulmonary disease and the veteran was 
advised to quit smoking.  In 2003, the veteran was given 
hearing aids. 

On VA audiological examination in December 2004, the veteran 
provided a history of noise exposure in the form of 
evaporators and other equipment in the boiler room while in 
service.  He denied exposure to occupational noise following 
discharge from service.  Puretone thresholds in HERTZ at the 
tested frequencies of 500, 1000, 2000, 3000, and 4000 in the 
RIGHT ear were 20, 30, 60, 60, and 60 decibels, respectively, 
and in the LEFT ear were 20, 30, 60, 55, and 55 decibels, 
respectively.  The diagnosis was sensorineural hearing loss, 
bilaterally.  The examiner expressed the opinion that the 
fact that the veteran's induction and separation audiogram 
results showed that he tested within normal limits, it was 
less likely as not that his current hearing loss was a result 
of military noise exposure.

On VA examination for respiratory diseases in December 2004, 
the veteran reported a history of working in the ship's 
boiler room while in service without the use of protective 
gear, as well as, a history of smoking 1 pack of cigarettes 
daily for 30 years.  Following a review of the case file, the 
examiner indicated that in March 1974, the veteran had 
suffered a minor acute nasal irritation secondary to 
inhalation of soot.  The examiner found no evidence of 
recurrence of this injury since service.  The examiner 
determined that the veteran's chronic obstructive pulmonary 
disease was most likely due to his chronic tobacco use 
disorder, which had created an obstructive ventilatory 
impairment, rather than to exposure to soot in the military.  



Bilateral Hearing Loss

Hearing impairment for the purpose of VA disability 
compensation under 38 C.F.R. § 3.385 was not shown during 
service.  After service, hearing loss that met the standard 
of hearing disability under 38 C.F.R. § 3.385 was first 
documented in April 1998, twenty-four years after service, 
and well beyond the one-year period for presumptive service 
connection under 38 C.F.R. §§ 3.307 and 3.309.  Also, the 
absence of documented complaints of hearing problems from 
1974 to 1998 weighs against the claim that hearing loss, 
first documented in 1998, is related to service.  38 C.F.R. 
§ 3.303(b); Maxon v. West, 12 Vet. App. 453, 459 (1999), 
affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (It was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints.).

And after a review of the record, a VA examiner expressed the 
opinion that the veteran's bilateral hearing loss was not 
related to service on the basis of the results of entrance 
and separation examinations that showed no hearing 
disability.  The Board finds the VA examiner's opinion more 
probative than the opinion of a private physician, who 
expressed the opinion that at least a component of the 
hearing loss was from noise exposure, because the opinion was 
not based on a review of the record and does not account for 
the facts of record, that are, no finding of hearing 
disability during service and the absence of documented 
complaints of hearing problems for 24 years after service. 

As for the veteran's statements and testimony that his 
bilateral hearing loss was caused by excessive noise exposure 
during service, the veteran as a layperson is not competent 
to offer an opinion on a medical diagnosis or medical 
causation, and 
consequently his statements and testimony to the extent that 
his bilateral hearing loss is related to service does not 
constitute medical evidence.  Grottveit v. Brown, 5 Vet.App. 
91, 93 (1993).  



As the Board may consider only independent medical evidence 
to support its findings and as the Board has rejected the one 
medical opinion that was favorable to the claim, the 
preponderance of evidence is against the claim and service 
connection for bilateral hearing loss is not established.  
38 U.S.C.A. § 5107(b).

Chronic Obstructive Pulmonary Disease 

The service medical records show that in March 1974 the 
veteran was treated for inhalation of sooty air, and there 
was no finding of a pulmonary abnormality on separation 
examination.  After service, chronic obstructive pulmonary 
disease was first documented in 2001, more than 25 years 
after service.  The absence of documented complaints 
indicative of chronic obstructive pulmonary disease from 1974 
to 2001 weighs against the claim that chronic pulmonary 
obstructive disease, first documented in 2001, is related to 
service on the basis of continuity of symptomatology.  
38 C.F.R. § 3.303(b). 

Also, following a review of the file, the examiner, who 
conducted the VA examination, concluded that the veteran's 
chronic obstructive pulmonary disease was most likely due to 
tobacco use and not to his exposure to soot in the military.  
The examiner explained that the event in March 1974 in 
service was an acute and isolated incident.  This evidence is 
uncontroverted and weighs against the claim. 

As for the veteran's statements and testimony that chronic 
obstructive pulmonary disease is service related, the veteran 
as a layperson is not competent to offer an opinion on a 
medical diagnosis or medical causation, and consequently his 
statements and testimony to the extent that he relates 
chronic obstructive pulmonary disease to service does not 
constitute medical evidence.    

As the Board may consider only independent medical evidence 
to support its findings and as the preponderance of evidence 
is against the claim, service connection for chronic 
obstructive pulmonary disease is not established.  
38 U.S.C.A. § 5107(b). 






ORDER

Service connection for bilateral hearing loss is denied.

Service connection for chronic obstructive pulmonary disease 
is denied.




____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


